
	
		I
		112th CONGRESS
		2d Session
		H. R. 3900
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. Markey (for
			 himself, Mr. Waxman,
			 Mr. Cohen,
			 Mr. Connolly of Virginia, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To ensure that oil transported through the Keystone XL
		  pipeline is used to reduce United States dependence on Middle Eastern
		  oil.
	
	
		1.Energy SecurityThe Secretary of Energy shall ensure that
			 any crude oil and bitumen transported by the Keystone XL pipeline, and all
			 refined petroleum products whose origin was via importation of crude oil or
			 bitumen by the Keystone XL pipeline, will be entered into domestic commerce for
			 final disposition. The President may provide for waivers of such requirement in
			 the following situations:
			(1)Where the President determines that such a
			 waiver is in the national interest because it—
				(A)will not lead to
			 an increase in domestic consumption of crude oil or refined petroleum products
			 obtained from countries hostile to United States interests or with political
			 and economic instability that compromises energy supply security;
				(B)will not lead to
			 higher costs to refiners who purchase the crude oil than such refiners would
			 have to pay for crude oil in the absence of such a waiver; and
				(C)will not lead to
			 higher gasoline costs to consumers than consumers would have to pay in the
			 absence of such a waiver.
				(2)Where an exchange of crude oil or refined
			 product provides for no net loss of crude oil or refined product consumed
			 domestically.
			(3)Where a waiver is
			 necessary under the Constitution, a law, or an international agreement.
			
